DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Arimizu et al. (2015/0273835) in view of Yamagashi et al. (2012/0050398) and Sugimoto et al. (2011/02373510).

Regarding claim 1, Aramizu teaches an ink-jet printer comprising: 
a base material transport mechanism (fig. 1, item 20) for transporting a base material (fig. 1, item 13) along a transport path in a transport direction (see fig. 1, direction Y); 
at least one ink ejection head (fig. 8, item with nozzles 4) having a lower surface (fig. 8A, surface shown) opposed to said transport path over said transport path (compare figs. 1, 8), and an ink ejection port (fig. 8, item 4) open toward said transport path in said lower surface and for ejecting ink toward said transport path (see fig. 8); and 
a base plate (fig. 8A, item 11a) having an opposite surface opposed to said transport path over said transport path (figs. 1, 8), said base plate including an air flow hole (fig. 8, item 7) that is a through hole penetrating through said base plate (see fig. 
Aramizu does not teach at least one mounting hole open in said opposite surface, said ink ejection head being mounted in said mounting hole, wherein said air flow hole is formed by an outer surface of said ink ejection head disposed inside said mounting hole and an inner surface of said mounting hole. Yamagashi teaches this (Yamagashi, see figs. 2, 4, 8, Note mounting hole 213, and note that an air flow hole can be formed by an inner surface of mounting hole and head 211). It would have been obvious to use a base plate with mounting holes for printheads, as disclosed by Yamagashi, as a general structure to mount the printhead disclosed by Aramizu because doing so would amount to substituting one known printhead arrangement for another to obtain predictable results. Furthermore, it would have been obvious to use a gap between the head and the mounting hole, as disclosed by Yamagashi, to form the downstream air flow hole 7 of Aramizu because doing so would amount to applying a known technique to a known device to obtain predictable results. In other words, while Aramizu teaches a dedicated air flow hole 7 downstream of its nozzles, it would have been obvious to one of skill to use a single hole to both mount the head and allow air flow. Upon combination, the resultant device would have head mounting holes with heads mounted therein with gaps between the heads and the head mounting holes on the downstream sides but no gaps on the upstream sides. 
Aramizu in view of Yamagashi does not teach a sealing material. Sugimoto teaches this (Sugimoto, fig. 6, Note sealing material 100). It would have been obvious to 
Upon combination of Aramizu with Yamagashi and Sugimoto the following limitation would be met:
that closes a gap between a upstream side in said transport direction on said inner surface of said mounting hole and a upstream side in said transport direction on said outer surface of said ink ejection head. 
That is, the combination of Aramizu with Yamagashi results in a device with a head mounted in a mounting hole and an air flow gap downstream of the head between the head and the mounting hole. Upon combination of sealant of Sugimoto, all surfaces of the head of Aramizu in view of Yamagashi are sealed with the base plate other than the surface of the head creating the downstream gap with the base plate. 	Regarding claim 3, Aramizu in view of Yamagashi and Sugimoto teaches the ink-jet printer according to claim 1, wherein a distance between said opposite surface and said transport path in a location downstream of said air outlet is greater than a distance between said opposite surface or said lower surface and said transport path in a 

Regarding claim 4, Aramizu in view of Yamagashi and Sugimoto teaches the ink-jet printer according to claim 1, further comprising an air supply unit (Aramizu, fig. 9, item 21) provided at the upper side of said base plate and for supplying air directed toward said air outlet to said air flow hole (Aramizu, see fig. 9). 	Regarding claim 5, Aramizu in view of Yamagashi and Sugimoto teaches the ink-jet printer according to claim 4, wherein said air supply unit supplies air to an outer surface of said ink ejection head (Note that, upon combination, this limitation is met). 	Regarding claim 6, Aramizu in view of Yamagashi and Sugimoto teaches the ink-jet printer according to claim 1, wherein: said at least one mounting hole in said base plate includes a plurality of mounting holes; said at least one ink ejection head includes a plurality of ink ejection heads; said ink ejection heads are mounted in said respective mounting holes; said at least one air outlet includes a plurality of air outlets; and said base plate includes said air outlets positioned downstream of said ink ejection ports of said respective ink ejection heads (Yamagashi, see figs. 2, 4, 8). 	Regarding claim 7, Aramizu in view of Yamagashi and Sugimoto teaches the ink-jet printer according to claim 6, wherein the amount of air ejected from a downstream one of said air outlets is less than the amount of air ejected from an upstream one of 
 	Regarding claim 8, Aramizu in view of Yamagashi and Sugimoto teaches the ink-jet printer according to claim 1, further comprising an air-permeable filter member positioned in said air flow hole (Arimizu, see fig. 9C). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Aramizu in view of Yamagashi and Sugimoto as applied to claim 1 above, and further in view of Sekimoto et al. (2017/0225497).

 	Regarding claim 10, Aramizu in view of Yamagashi and Sugimoto teaches the ink-jet printer according to claim 1. Aramizu in view of Yamagashi and Sugimoto does not teach wherein said opposite surface of said base plate has no suction opening for sucking an atmosphere present over the base material. Sekimoto teaches this (Sekimoto, see figs. 2-6, Note that only blowing occurs). It would have been obvious to one of ordinary skill in the art at the time of invention to apply the construction of the device of Aramizu in view of Yamagashi and Sugimoto to the device of Sekimoto because doing so would amount to substituting one known arrangement of heads and air flow holes for another to obtain predictable results. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Aramizu in view of Yamagashi and Sugimoto as applied to claim 1 above, and further in view of Imahashi et al. (2017/0217192).
 	Regarding claim 11, Aramizu in view of Yamagashi and Sugimoto teaches the ink-jet printer according to claim 1. Aramizu in view of Yamagashi and Sugimoto does not teach the two air supply units. Imahashi teaches this (Imahashi, fig. 1, Note fans 6, one on each side of the transport path and above the base material). It would have been obvious to one of ordinary skill in the art at the time of invention to position the air supply units disclosed by Aramizu in view of Yamagashi and Sugimoto in the manner disclosed by Imahashi because doing so would amount to applying a known arrangement of fans to a prior art device to obtain a known combination. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853